STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              August 13, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
DAVID ROUSH,                                                                  OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0382 (BOR Appeal No. 2047731)
                   (Claim No. 2012008820)

MOSES FORD, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
         Petitioner David Roush, by Edwin H. Pancake, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Moses Ford, Inc., by Marion E. Ray,
its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated March 20, 2013, in
which the Board affirmed a September 12, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 10, 2012,
decision closing the claim for temporary total disability benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Roush worked for Moses Ford, Inc. On August 25, 2011, Mr. Roush injured his back
while pulling tires off a vehicle. The claims administrator held the claim compensable for a
lumbar sprain. William Hoh, M.D., then evaluated Mr. Roush and diagnosed him with a
lumbosacral strain and lower extremity symptoms suggestive of spinal nerve neuropathy. Dr.
Hoh found that Mr. Roush complained of constant pain but determined that he had reached his
maximum degree of medical improvement. Mr. Roush was then treated by Allen Young, M.D.,
who found that Mr. Roush could not return to his pre-injury employment. Dr. Young, however,
                                                1
indicated that Mr. Roush’s condition had not changed since his last visit and suggested that he
might have reached his maximum degree of medical improvement. On April 10, 2012, the claims
administrator closed the claim for temporary total disability benefits. On September 12, 2012, the
Office of Judges affirmed the claims administrator’s decision. The Board of Review affirmed the
Order of the Office of Judges on March 20, 2013, leading Mr. Roush to appeal.

        The Office of Judges concluded that Mr. Roush had reached his maximum degree of
medical improvement with respect to the August 25, 2011, compensable injury. The Office of
Judges found that Dr. Hoh concluded that Mr. Roush had reached his maximum degree of
medical improvement, which effectively terminated his right to temporary total disability
benefits. The Office of Judges also found that Dr. Young, Mr. Roush’s treating physician, had
found that he had reached his maximum degree of medical improvement. The Board of Review
adopted the findings of the Office of Judges and affirmed its Order.

       On appeal, Mr. Roush argues that he is entitled to temporary total disability benefits from
January 4, 2012, through June 5, 2012.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Mr. Roush has not demonstrated that he is entitled to any additional temporary total
disability benefits. In his independent medical evaluation, Dr. Hoh determined that Mr. Roush
had reached his maximum degree of medical improvement with respect to his compensable
lumbar strain. This determination by Dr. Hoh effectively terminates Mr. Roush’s entitlement to
temporary total disability benefits. West Virginia Code § 23-4-7(a)(e) (2005). Dr. Hoh’s finding
is consistent with the evidence in the record, and the Office of Judges was justified in relying on
his opinion. Mr. Roush has not presented any evidence undermining the credibility of Dr. Hoh’s
report.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: August 13, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II



                                                2